Title: From John Adams to Thomas Mifflin, 19 July 1799
From: Adams, John
To: Mifflin, Thomas



Sir
Quincy July 19 1799

I have received the letter your Excellency did me the honor to write me on the fifth of this month, with the copy of Chief Justice Mc Keans letter to your Excellency & two letters of Mr Liston. These last I shall transmit to the Secretary of State to be restored to the writer of them, according to the idea of your Excellency, with the best apology that the subject will admit of, for the freedom which has been improperly taken with his correspondence, by opening of the letters. The safety & honor of nations is so much concerned in the universal respect that is or ought to be shewn to the dispatches of Ambassadors, that it is to be regretted that any of our citizens should have been guilty of the fault of opening these.
With great respect I have the honor to be Sir your / Excellency’s most obedient & most humble servant.
